        Case 1:19-cr-00460-KMW Document 53 Filed 04/23/20 Page 1 of 1




                                   April 23, 2020
Via CM/ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

RE:   United States v. Kozel, Case No. 19-cr-460-KMW

Dear Judge Wood:

      I write respectfully to request an extension of the briefing dates on the
pending Motion to Dismiss and Motion for Bill of Particulars. The parties are now
in good-faith negotiations with respect to a global resolution of the issues between
them, which require additional time and investigation for Defendant to analyze.
These discussions have been delayed by the coronavirus crisis affecting the entire
country, particularly that Defendant has been stricken by the illness, although he is
recovering from it.

      The parties are in agreement that to facilitate their discussions, the briefing
schedule with respect to the pending motions should be postponed. With
agreement of the Government, we request that the Government’s response to both
motions be served by June 4, 2020, and Defendants’ reply by June 25, 2020.

      The parties are also in agreement that the time until June 25, 2020 shall be
excludable time under the Speedy Trial Act.

                                        Respectfully submitted,
                                        /s/Kendall B. Coffey
                                        Kendall B. Coffey
                                        Counsel for Todd Kozel

cc: Louis Pellegrino, AUSA
    Olga Zverovich, AUSA
